Citation Nr: 0807223	
Decision Date: 03/03/08    Archive Date: 03/12/08

DOCKET NO.  95-15 022	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in New York, New York


THE ISSUE

Whether the veteran timely perfected an appeal of a February 
1995 denial of a claim for service connection for a back 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Vavrina, Counsel


INTRODUCTION

The veteran served on active duty from February 1957 to 
February 1959.

This matter came to the Board of Veterans' Appeals (Board) 
originally on appeal of January and February rating 
decisions.  In a January 1995 rating decision issued in 
February 1995, the RO continued a 10 percent rating of a 
nervous condition.  In March 1995, the veteran submitted a 
notice of disagreement (NOD), and later that same month, the 
RO issued a statement of the case (SOC).  The veteran filed a 
substantive appeal (via a VA Form 9, Appeal to Board of 
Veterans' Appeals) in April 1995.

In a February 1995 rating decision issued in March 1995, the 
RO denied the veteran's claim for a back condition as not 
well grounded.  In July 2006, the veteran testified during a 
hearing at the RO; a transcript of the hearing is of record.  
This hearing transcript was construed by the RO as an NOD to 
the February 1995 denial of the veteran's claim for a back 
condition.  Subsequently, in December 1995, the RO issued a 
supplemental SOC (SSOC) in which the RO, inter alia, added 
the issue of service connection for a back condition, 
confirmed its previous denial of that claim and assigned a 30 
percent rating for a nervous condition.  In a December 1995 
rating decision issued in January 1996, the RO, inter alia, 
granted a 30 percent rating for a nervous condition, 
effective January 14, 1994, and continued its denial of the 
veteran's claim for service connection for a back condition 
as not well grounded.  The RO confirmed the 30 percent rating 
for a nervous condition, recharacterized as GAD, and its 
denial of service connection for a back disorder (as 
reflected in SSOCs issued in February 2001 and September 
2001).

In a December 1998 rating decision issued in January 1999, 
the RO denied service connection for bilateral arm, hand, 
wrist and cervical spine conditions as secondary to a left 
knee condition, noting that the veteran was not service 
connected for a left knee condition.  Later in January 1999, 
the veteran submitted an NOD.  

In November 2001, the Board remanded the appeal to the RO for 
further development and notice.  In so doing, the Board 
characterized the issues on appeal as entitlement to service 
connection for a back disorder, to include the question of 
whether an appeal as to this issue has been timely perfected, 
and entitlement to an increased rating for GAD, currently 
evaluated 30 percent disabling.  Also, the Board noted that 
the veteran had filed an NOD with the December 1998 rating 
decision, which denied service connection for bilateral arm, 
hand, wrist and cervical spine conditions, and remanded this 
claim to the RO for issuance of an SOC.  See Manlincon v. 
West, 12 Vet. App. 238 (1999). 

In compliance with the Board's remand, the RO issued an 
administrative decision on August 9, 2004, finding that a 
timely appeal had not been received in response to the 
December SSOC confirming the February 1995 denial of the 
veteran's claim for service connection for a back disorder.  
The veteran submitted an NOD with regard to the timeliness of 
the appeal matter, in September 2004.  The RO issued an SOC 
in March 2007, and later in that month, the veteran filed a 
substantive appeal. 

In August 2004, the RO also issued an SOC with regard to the 
denial of service connection for bilateral arm, hand, wrist 
and cervical spine conditions, as secondary to a knee 
condition.  The veteran filed a substantive appeal (via a VA 
Form 9, Appeal to Board of Veterans' Appeals) in September 
2004.  

In March 2007, the RO issued an SSOC continuing the denial of 
service connection for these conditions and the denial of a 
higher rating for GAD.  Subsequently, on May 10, 2007, prior 
to the promulgation of a decision in the appeal, the RO 
received a VA Form 21-4138 from the veteran, in which, inter 
alia, the veteran stated: "please cut loose all issues in 
the appeal but the back."  This statement has been construed 
by the RO as a request by the veteran to withdraw his appeals 
with regard to service connection for bilateral arm, hand, 
wrist and cervical spine conditions, as secondary to a knee 
condition, and for a rating in excess of 30 percent for GAD, 
to which the appellant had perfected separate appeals. While 
the Board notes that the veteran's representative did not 
address the veteran's withdrawal request in a December 2007 
appellant's post-remand brief.  Nevertheless, on these facts, 
the only issue remaining on appeal is the claim for service 
connection for a back disorder,  which, involves, 
preliminarily, the timeliness question set forth on the 
preceding page.  See 38 C.F.R. § 20.204 (2007).  


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the timeliness question on appeal has been 
accomplished.

2.  In a February 1995 rating decision, the RO denied service 
connection for the a back disorder; the RO informed the 
veteran of this decision and his appellate rights by letter 
dated March 23, 1993.

3.  During an RO hearing on July 6, 1995, the veteran 
indicated his disagreement with the February 1995 denial of 
his service connection claim for a back disorder; a copy of 
his testimony was associated with the record in August 1995 
and was construed as an NOD with the February 1995 rating 
decision; and the RO mailed an SSOC that included the issue 
of service connection for a back disorder to the veteran's 
current address of record on December 4, 1995.

4.  No document was received within the 60-day period from 
issuance of the December 1995 SSOC that constitutes either a 
substantive appeal or a timely request for extension of time 
to file a substantive appeal with respect to the February 
1995 rating decision. 


CONCLUSION OF LAW

As the appellant did not file a timely substantive appeal 
with the February 1995 denial of service connection for a 
back disorder, the Board is without jurisdiction to consider 
the merits of the claim for service connection.  38 U.S.C.A. 
§§ 7105, 7108 (West 2002); 38 C.F.R. §§ 20.200, 20.202, 
20.300, 20.302, 20.303, 20.305 (2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2007) include enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA were codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a).

In this appeal, the veteran has been notified of the reasons 
for the RO's determination that a substantive appeal with 
respect to the February 1995 rating decision was not timely 
filed in a March 2002 letter, an August 2004 administrative 
decision, and a March 2007 SOC.  The Board finds that these 
actions are sufficient to satisfy any duties to notify and 
assist owed the veteran in connection with this matter.  
Because this matter is being decided on jurisdictional 
grounds, the duties to notify and assist imposed by the VCAA 
are not applicable in this appeal.  See Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001).  See also Manning v. 
Principi, 16 Vet. App. 534, 542 (2002); Mason v. Principi, 16 
Vet. App. 129 (2002).

II. Analysis

The Board shall not entertain an application for review on 
appeal unless it conforms to the law.  38 U.S.C.A. § 7108.  
Pursuant to applicable legal authority, an appeal consists of 
a timely filed NOD in writing and, after an SOC has been 
furnished, a timely filed substantive appeal.  38 U.S.C.A. § 
7105. 38 C.F.R. § 20.200.  

An appellant's substantive appeal perfects the appeal to the 
Board and frames the issues to be considered.  See Myers v. 
Derwinski, 1 Vet. App. 127, 129 (1991).  Pursuant to 
applicable legal authority effective at the time of the 
February 1995 rating decision, a substantive appeal consisted 
of a properly completed VA Form 1-9 (Appeal to Board of 
Veterans' Appeals) or other correspondence containing the 
necessary information.  The substantive appeal must also 
indicate what issues are being perfected.  Proper completion 
and filing of a substantive appeal are the last actions an 
appellant needs to take to perfect an appeal.  38 C.F.R. § 
20.202.

A substantive appeal must be filed within 60 days from the 
date that the agency of original jurisdiction (AOJ) mails the 
SOC to the veteran, or within the remainder of the one-year 
period from the date of mailing of the notification of the 
determination being appealed, whichever comes later.  38 
U.S.C.A. § 7105; 38 C.F.R. § 20.302.  At the time of the 
February 1995 rating decision, if a SSOC covers issues that 
were not included in the original SOC, a substantive appeal 
must be filed with respect to those issues within 60 days in 
order to perfect an appeal with respect to the additional 
issues.  38 C.F.R. § 20.302(c) (1994-1996).  When a veteran 
files a timely NOD but fails to timely file a substantive 
appeal, the appeal is untimely.  See Roy v. Brown, 5 Vet. 
App. 554, 556 (1993).

An extension of the 60-day period for filing a substantive 
appeal may be granted for good cause.  A request for such an 
extension must be made in writing and must be made prior to 
expiration of the time limit for filing the substantive 
appeal.  38 C.F.R. § 20.303. 

In a February 1995 rating decision, the RO denied service 
connection for a back disorder.  Notice of the decision was 
issued by the RO in a March 23, 1995 letter.  During an RO 
hearing on July 6, 1995 pertaining to his claim for a higher 
rating for a nervous condition, the veteran indicated his 
disagreement with the February 1995 denial of his service 
connection claim for a back disorder.  A copy of his 
testimony was associated with the record in August 1995 and 
was construed as an NOD with the February 1995 rating 
decision.  See Tomlin v. Brown, 5 Vet. App. 355 (1993) 
(holding that hearing testimony before the RO, when reduced 
to writing, can constitute an NOD).  By cover letter dated 
December 4, 1995, an SSOC was issued and addressed the new 
issue of service connection for a back condition.  The SSOC 
reflects the RO's continued denial of service connection for 
a back condition.   

The December 1995 cover letter for the SSOC notified the 
veteran, that, if the SSOC contained an issue that was not 
included in a substantive appeal, the veteran must respond 
within 60 days to perfect his appeal as to the new issue.  
The veteran was further notified that, "If you do not timely 
file a Substantive Appeal as to the new issue(s), we will 
place your records on the docket of the Board of Veterans['] 
Appeals for review of the prior issues, if any, and the Board 
of Veterans' Appeals will provide you with a copy of its 
decision."  A VA Form 9 was enclosed.  The cover letter 
indicates that a copy of the SSOC was also sent to the 
veteran's representative.

A review of the claims file shows that the RO did not receive 
any correspondence that indicated an intent to file a 
substantive appeal with the February 1995 denial of the claim 
for service connection for a back condition within the 60-day 
period from the issuance of the SSOC by the RO letter dated 
on December 4, 1995 or within the remainder of the one-year 
period from the date of mailing of the notification of the 
February 1995 rating decision being appealed on March 23, 
1995 (the later of the two periods).  There also was no  
timely request for extension of time to file a substantive 
appeal.  See 38 U.S.C.A. § 7105(d)(3); 38 C.F.R. § 20.302(b) 
and (c).  

The next document in the record that could be construed as a 
substantive appeal as to that denial is a statement from the 
veteran's representative, dated in July 2001.

In a March 2007 statement, accepted as a substantive appeal 
on the timeliness question,  the veteran indicated that he 
found a big error with his back claim and that "[e]verything 
went wrong from lack of knowledge about claims."  He 
admitted that the whole claim was "screwed up" and added 
"forget - statement of cases and appeals."  While, it is  
unfortunate the veteran may not have understood how to file 
an appeal, he had representative.  Moreover, the United 
States Court of Appeals for Veterans Claims, citing to an 
opinion from the United States  Supreme Court, has held that 
everyone dealing with the Government is charged with 
knowledge of Federal statute and agency regulations.  Morris 
v. Derwinski, 1 Vet. App. 260 (1991).  Further,  in this 
case, the cover letter to the SSOC specifically explained 
that the veteran had 60 days within which to file a 
substantive appeal.  

The fact remains and the evidence of record clearly shows 
that a substantive appeal with the February 1995 rating 
decision was not timely filed by either the veteran or his 
representative.  Without a timely perfected appeal, the Board 
is without jurisdiction to consider the underlying claim for 
service connection.  As such, the appeal, as to the 
timeliness matter, must be denied.


ORDER

As a substantive appeal with the February 1995 denial of 
service connection for a back disorder was not timely filed, 
the appeal, as to this matter, is denied.




____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


